STRAUP, C. J.
I concur. But I think the case ought to be ruled on the theory that the plaintiff, while hardly an expert, yet an experienced timberman and miner, was engaged at work making a place safe, and was employed for that purpose, timbering a stope to prevent rock and other material from falling. While doing that work he of necessity .was exposed to dangers of rock and earth which might become loose and fall. But that was incident to work in hand, and as to him was but an ordinary risk, not only as to rock which might be loose when he entered the stope, but also which might become loose in the ordinary and usual prosecution of the work, or from natural causes. In other words, this servant was employed to do and was engaged at master’s duty making a place safe and guarding and protecting the stope against material likely to fall or cave. That the danger to which he was exposed was not, as is argued, from loose, overhanging rock when he entered the stope, but from rock and earth that might be loosened from vibrations of the ground caused by operations of drilling machines, is not, as it seems to me, of controlling importance. True, such dangers might have been avoided by the suspension *242of such operations. But they were such as arose in the usual and ordinary prosecution of the work and as an incident thereto. It was such a danger concerning which the plaintiff expressed a timidity or fear and concerning which the statements of the defendant’s shift boss were made. And then the plaintiff’s request to stop the machines were denied. He knew the operations would and did continue. He thus was not misled, nor did the minds of the parties come to any understanding or agreement as to that. What effect the operation of the machines would have on the ground where plaintiff was at work was largely conjectural. It is not a case where assurances are given as to a condition or danger concerning which the master was presumed to have, or where any one could have knowledge other than mere opinion, and one, too, not concerning an existing, but as to some future, condition or danger, and, most of all, an opinion or conjecture concerning a danger which the plaintiff was employed and undertook to guard and make safe. True, the master, by contract, may assume the risk even as to that, may take upon himself and relieve the servant from all risk, but to do so requires language and terms more explicit and comprehensive than we have here. I therefore think the judgment should be affirmed.